Citation Nr: 1821254	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  16-06 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for residuals, left femur fracture (left leg disability), for purposes of accrued benefits.  


ATTORNEY FOR THE BOARD

A. B., Counsel



INTRODUCTION

The Veteran served on active duty from October 1951 to August 1953.  He died in June 2017.  The Appellant is his surviving spouse who has been recognized as a substitute claimant pursuant to 38 C.F.R. § 3.1010 (2017).    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issue of service connection for residuals, left femur fracture/left leg disability was previously denied in multiple unappealed rating decisions and Board decisions, most recently in May 2011.  The Board finds that the disabilities claimed and denied in the prior decisions and the current claim are the same as the Veteran has identified the same disability in each claim and identified recurrent in-service treatment as evidence of the onset of each disability.  The Board, therefore, does not construe the current claim as a claim for a "distinctly diagnosed disease" from the residuals, left femur fracture adjudicated in the prior claims.  As such, his current claim is not a separate and distinct claim, but rather a claim to reopen his prior determination.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).   

Where the claim in question has been finally adjudicated at the RO level and not appealed, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, despite the various characterizations of the issue throughout the appeal, the Board must make an independent determination as to whether new and material evidence has been presented to reopen the claim.



FINDINGS OF FACT

1.  A July 1988 Board decision denied entitlement to service connection for residuals, left femur fracture, finding that the weight of the evidence did not demonstrate that the Veteran's current left femur disability began in or is etiologically related to military service.  

2.  A March 1993, August 2000, June 2007, and May 2011 Board decision denied entitlement to service connection for residuals, left femur fracture/left leg disability, finding that new and material evidence had not been submitted to reopen the claim.

3.  The evidence received since the May 2011 Board decision is cumulative to evidence previously of record and does not relate to an unestablished fact related to service connection for residuals of a left femur fracture.  


CONCLUSIONS OF LAW

1.  The July 1988, March 1993, August 2000, June 2007, and May 2011 Board decisions denying service connection for residuals, left femur fracture are final.  38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 3.105(a), 20.1104 (2017).  

2.  New and material evidence has not been received since the Board's May 2011 decision, and the claim of service connection for residuals, left femur fracture is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  Indeed, the Veteran received VCAA notice in March 2012, prior to the initial adjudication of the issues on appeal.  Therefore, additional notice is not required, and any defect in notice is not prejudicial.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The RO has obtained the Veteran's service treatment records and all identified treatment records.  The Veteran has not identified any outstanding and available medical treatment records pertinent to the claim.  

For a finally-denied claim, VA is not required under the VCAA to provide a medical examination unless the claim is first reopened upon receipt of new and material evidence.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2017).    

Therefore, VA has also fulfilled its duty to assist a veteran in the development of the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Claim to Reopen

Generally, a claim which has been finally denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104, 7105.  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C. 
§ 5108.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The claim for service connection for residuals of a left femur fracture disability was initially denied in a November 1987 rating decision that was then denied in an unappealed July 1988 Board decision on the basis that the evidence did not demonstrate that the Veteran's current left femur disability began in or is etiologically related to military service.  As the appellant did not file a notice of appeal, the Board's decision is final.  38 U.S.C. § 7104.

Again, the claim was denied in a December 1989 rating decision and unappealed March 1993 Board decision, a March and November 1994 rating decision and an unappealed August 2000 Board decision, an August 2004 rating decision and unappealed June 2007 Board decision and an October 2007 rating decision and an unappealed May 2011 Board decision based on a lack of new and material evidence.  The March 1993, August 2000, June 2007, and May 2011 Board decisions also are final.  Id.

Since the May 2011 Board decision, the Veteran/claimant has submitted duplicative statements that the Veteran's left leg/femur disability began during service as a result of an injury and subsequent surgery.  This evidence was previously considered by the Board multiple times and is, therefore, not new.  Similarly, the treatment records associated with claims file since the 2011 Board decision do not include any new evidence material to the reason for the prior denial, namely whether any current left leg disability is etiologically related to military service.  

As new and material evidence has not been received since the May 2011 Board decision, the claim to reopen is denied.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for residuals, left femur fracture is not reopened and the appeal is denied.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


